PER CURIAM:
On September 17, 1979, the Court of Common Pleas of Bucks County issued a preliminary injunction against Bensa-lem Township prohibiting the Township from erecting any signs outside the Carriage Stop Apartments, stating that the apartments were unsafe and did not comply with the Township’s fire code. On October 9, 1979, the lower court also ordered that the preliminary injunction would remain in effect and would not be subject to automatic supersedeas pursuant to Pa.R.A.P. 1736(b). The Township now appeals from both of these orders, and argues: 1) that the injunction issued by the lower court constitutes an unconstitutional prior restraint of free speech as guaranteed by the Pennsylvania and United States Constitutions, and 2) that the lower court’s order denying automatic supersedeas is not warranted by appellee’s petition, violates the Pennsylvania Rules of Appellate Procedure, and denies the Township’s constitutional right to procedural due process.
We shall not address the merits of the Township’s appeal but shall transfer this case, pursuant to Pa.R.A.P. 751, to the Commonwealth Court, since it has exclusive jurisdiction over cases involving the interpretation of statutes regulating the affairs of political subdivisions and municipalities. Act of July 9, 1976 P.L. 586, No. 142, § 2, as amended, Act of April 28, 1978, P.L. 202, No. 53, § 10(7), 42 Pa.C.S.A. § 762(a)(4)(i)(A) (Purdon’s 1980 Pamphlet).
So ordered.